Citation Nr: 1010855	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for recognition as the Veteran's surviving 
spouse. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1961 to 
September 1965.  The Veteran died in October 2005.  The 
appellant is seeking benefits as the Veteran's surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the claim 
for benefits on the basis that the appellant was not the 
Veteran's spouse at the time of his death.  


FINDINGS OF FACT

1.  The Veteran was a naturalized U.S. citizen.  

2.  The Veteran and the appellant were married in February 
1959 in the Republic of the Philippines.  The Veteran 
obtained a valid divorce from the appellant in San Diego, 
California, in July 1975.  

3.  The Veteran married W.R.L. in September 2000, and was 
married to her at the time of his death in October 2005. 


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for the purpose of receiving VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.50, 3.159, 
3.205, 3.206 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The facts of this case are not in 
dispute; rather, this case involves pure statutory 
interpretation.  As it is the law, and not the facts, that 
are dispositive of the appeal, the duties to notify and 
assist imposed by the VCAA are not applicable to this claim.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Governing Laws and Regulations for Eligibility as a Surviving 
Spouse

Dependency and Indemnity Compensation (DIC) is a payment made 
by VA to a "surviving spouse," child, or parent of a 
deceased Veteran because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 
C.F.R. § 3.5(a)(1).  Death pension is available to the 
"surviving spouse" of a Veteran because of his nonservice-
connected death, as long as the Veteran served for the 
required period of time during wartime subject to certain 
income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.23, 3.3 (2009).  Finally, 
accrued benefits, or benefits to which a beneficiary was 
entitled at his death, will be paid to a "surviving spouse" 
as provided by law.  38 U.S.C.A. § 5121(a) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.1000(a), (d) (2009).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the 
opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2009).  VA defines a 
"marriage" as a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the 
laws of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2009).

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the Veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
Veteran at the time of the Veteran's death; (3) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not 
since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50(b) (2009).

The surviving spouse of a Veteran must have lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the Veteran 
without the fault of the spouse. 38 C.F.R. § 3.50(b)(1) 
(2009).

Proof of marriage can be established by a copy or abstract of 
the public record of marriage, or a copy of the church record 
of marriage, containing sufficient data to identify the 
parties, the date and place of marriage, and the number of 
prior marriages if shown on the official record.  38 C.F.R. § 
3.205(a).  Proof of divorce or termination of a prior 
marriage can be established by a certified copy or certified 
abstract of final decree of divorce or annulment specifically 
reciting the effects of the decree. 38 C.F.R. § 3.205(b).

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a by person whose interest in a claim 
for VA benefits would be affected thereby.  38 C.F.R. § 
3.206.  Where there is an issue as to the validity of a 
marriage to the Veteran following a divorce, the matter of 
recognition of the divorce by VA will be determined according 
to the laws of the jurisdiction specified in 38 C.F.R. § 
3.1(j).  38 C.F.R. §3.206(b).

The Court has held that one claiming to be the spouse of a 
Veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

Discussion

The appellant is seeking benefits as the Veteran's surviving 
spouse.  Evidence in the clams file indicates that she and 
the Veteran were married in February 1959 in the Republic of 
the Philippines.  The Veteran eventually relocated to San 
Diego California, and in April 1975, he obtained a divorce 
from the appellant.  In September 2000, he remarried W.R.L., 
to whom he remained married until his death in October 2005.

The appellant contends that her marriage to the Veteran was 
never dissolved because under Philippine law in effect at the 
time, absolute divorce was not available to Filipinos.  This 
provision was binding upon citizens of the Philippines, even 
if they were living abroad.  Since both spouses were 
Filipino, she argues, the California divorce decree was 
invalid and her marriage to the Veteran remained intact.  

The 1959 marriage certificate indicates that the Veteran was 
a naturalized American.  Accordingly, he was not a citizen of 
the Philippines at the time of his marriage to the appellant 
or at the time of the divorce.  Therefore, the Philippine law 
cited above was not applicable.  

Because the Veteran did not attempt to remarry in the 
Philippines, the validity of the divorce is determined under 
California law.  Nothing in the record suggests that the 
divorce in California in 1975 was not valid.  Where the issue 
is whether the Veteran is single or married, there must be a 
bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  
38 C.F.R. § 3.206.  The divorce decree indicates that the 
Veteran maintained a domicile in California and had been a 
California resident for six months at the time the divorce 
was granted.  Additionally, the appellant acknowledges that 
she received notice of the pending divorce proceedings, 
although she did not respond.  

In summary, the evidence establishes that the Veteran 
obtained a valid divorce from the appellant in California in 
1975, and they were not married or living together at the 
time of his death.  Accordingly, the appellant may not be 
recognized as the Veteran's surviving spouse for the purpose 
of claiming VA benefits.  The claim must be denied.  


ORDER

Appellant is not recognized as the Veteran's surviving 
spouse.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


